PER CURIAM:
Appellants seek to appeal the standing order referring pretrial matters in pro se cases to a magistrate judge for report and recommendation. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order appellants seek to appeal is neither a final order nor an appealable interlocutory or collateral order. Nor has the district court entered a final order in this case. Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.